IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,644-02




EX PARTE TIMOTHY SCOTT HARRIMAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F94-01553-ML
IN THE CRIMINAL DISTRICT COURT NUMBER FIVE
FROM DALLAS COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and was
sentenced to thirty-four years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. 
Harriman v. State, No. 05-94-00905-CR (Tex. App.–Dallas, October 12, 1995).
            The trial court signed findings of fact and conclusions of law that were based on the record
and the affidavit from trial counsel.  The trial court recommended that relief be denied.
            Based on the trial court’s findings of fact as well as this Court’s independent review of the
entire record, we deny relief.

Filed: September 15, 2010
Do not publish